831 F.2d 173
James MAYNARD, Appellant,v.Richard SAYLES;  Oren J. McCart;  Ronald L. Calegari;  JohnM. Bartlett;  Steven Christensen;  Mark W. Walker;Barry L. Harris;  Peter A. Edlund, Appellees.
No. 86-1784.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 14, 1987.Decided Oct. 14, 1987.

Appeal from the United States District Court for the Western District of Missouri;  Joseph E. Stevens, Jr., Judge.
David Peterson, Kansas City, Mo., for appellant.
Bill Randall Williams, Kansas City, Mo., for appellees.
Before LAY, Chief Judge, HEANEY, McMILLIAN, ARNOLD, JOHN R. GIBSON, FAGG, BOWMAN, WOLLMAN and MAGILL, Circuit Judges, and BRIGHT, Senior Circuit Judge.

ORDER

1
The panel opinion filed April 23, 1987 is vacated.  The judgment of the district court is affirmed by an evenly divided court, five judges voting to affirm and five judges voting to reverse.  Judge Bright dissents for the reasons expressed in the panel opinion, Maynard v. Sayles, 817 F.2d 50 (8th Cir.1987), joined by Chief Judge Lay and Judges Heaney, McMillian and Arnold.